 



Exhibit 10.14
Quadra Energy Trading Inc.
PRODUCT SALES AGREEMENT — REVISION

             
 
  Contract No:     V01029,01  
 
  Contract Eff Date:   DEC 06 2006
 
           
 
  Revision No:     01  
 
  Revision Date:   DEC 06 2006
 
  Reference:        

                  Lincolnway Energy LLC       Quadra Energy Trading Inc.        
Suite 307 59511W. Lincoln Hwy.
Neveda, IA 50201       300 N. Dakota Avenue
Sioux Falls, SD 57102
 
               
Attention:
  Lars Dunn       Attention:   Dave Vine
 
  Bus:(515) 382-8899
Fax: (515) 382-2417           Bus: (605) 977-1761
Fax: (605) 977-1763

Lincolnway Energy LLC agrees to purchase and Quadra Energy Trading Inc. agrees
to sell the quantity of product pursuant to the terms set out below and the
general terms and conditions attached hereto.

                     
PRODUCT
  Natural Gasoline   CONTRACT TERM:   April 01 2007 through to September 30 2007
  TOTAL VOLUME:   540000 USG

                 
PRICE:
  1.77 US$/USG            
 
               
FOB:
  Nevada, IA            
 
               
PAYMENT TERMS:
  Due payment 10 days            
 
               
PRICE REMARKS:
  n/a            
 
               
GENERAL REMARKS:
  n/a            
 
               
TOTAL LOCATION VOLUME:
  540000 USG   Schedule Name:       Revno:    00
 
               
Location FOB:
  Navada, IA   Schedule Product:   C5    
 
               
Delivery Point:
  Nevada, IA   Customs or Brokerage:   N/A    
 
               
Transportation Mode:
  Truck   Equipment Supplied By:   supplied by quadra    
 
               
DELIVERY SCHEDULE: (USG)
               

                                                                               
                      Jan   Feb   Mar   Apr   May   Jun   Jul   Aug   Sep   Oct
  Nov   Dec
2007
    0       0       0       90000       90000       90000       90000      
90000       90000       0       0       0  

If you do not agree to these terms, please contact us.

              Accepted and Agreed to this day by;       Lincolnway Energy LLC  
Quadra Energy Trading Inc.
 
           
/s/ Lars Dunn
      /s/ Dave Vine    
 
           
Lars Dunn
      Dave Vine             Manager, Energy Products Marketing
 
           
Date: 12-12-06
      Date: Dec. 11, 2006    

E-1



--------------------------------------------------------------------------------



 



Quadra Energy Trading Inc.
PRODUCT SALES AGREEMENT

             
 
  Contract No:     V01028,00  
 
  Contract Eff Date:   DEC 06 2006  
 
  Revision No:     00  
 
  Revision Date:   DEC 06 2006
 
  Reference:        

     
Lincolnway Energy LLC
  Quadra Energy Trading Inc.
 
   

  Suite 307
59511 W. Lincoin Hwy.
  300 N. Dakota Avenue
Nevada 1A 50201
  Sioux Fails, SD 57102

             
Attention:
  Lars Dunn   Attention:   Dave Vine
 
  Bus:(605) 382-8899       Bus: (605) 977-1761
 
  Fax: (515) 382-2417       Fax: (605) 977-1763

Lincolnway Energy LLC agrees to purchase and Quadra Energy Trading Inc. agrees
to sell the quantity of product pursuant to the terms set out below and the
general terms and conditions attached hereto.

                     
PRODUCT
  Natural Gasoline   CONTRACT TERM:   January 01 2007 through to March 31 2007  
TOTAL VOLUME:   135000 USG

     
PRICE:
  1,73 US$/USG  
FOB:
  Nevada, IA  
PAYMENT TERMS:
  Due payment net 10 days  
PRICE REMARKS:
  n/a  
GENERAL REMARKS:
  n/a

                         
TOTAL LOCATION VOLUME:
  135000 USG   Schedule Name:       RevNo:     00    
Location FOB:
  Nevada, IA   Schedule Product:             C5              
Delivery Point:
  Nevada, IA   Customs or Brokerage:             N/A              
Transportation Mode:
  Truck   Equipment Supplied By:             Supplied by quadra            

DELIVERY SCHEDULE: (USG)            25%

                                                                               
                      Jan   Feb   Mar   Apr   May   Jun   Jul   Aug   Sep   Oct
  Nov   Dec
2007
    45000       45000       45000       0       0       0       0       0      
0       0       0       0  

If you do not agree to these terms, please contact us.
Accepted and Agreed to this day by;

             
Lincolnway Energy LLC
      Quadra Energy Trading Inc.    
 
           
/s/ Lars Dunn
      /s/ Dave Vine    
 
           
Lars Dunn
      Dave vine    
 
      Manager, Energy Products Marketing    
 
           
Date: 12-08-06
      Date: Dec. 7/2006    

E-2



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS
1. TITLE
Seller warrants that at the time of transfer of title to product sold hereunder,
it will have good title to and/or the full fight and authority to sell such
Product free and clear of all liens, claims and encumbrances whatsoever except
to the extent of taxes, duties and charges for which Buyer is responsible
pursuant to the other provision thereof.
Title to Product shall transfer to Buyer at the Delivery Point. In the event of
an inventory transfer, delivery and title transfer shall occur on the date the
storage operator records the transfer. If the Delivery Point is at the point of
supply, delivery and title transfer shall be effective following delivery of the
loaded tank car to the railroad or as Product is motored into a tank truck or
pipeline. If the Delivery Point is at a destination other than the point of
supply, delivery and title transfer shall occur at the outlet flange of the tank
truck upon off-loading of Product and in the event of transport by tank car
delivery and title transfer shall occur upon constructive placement of the tank
car. In the event of transport by pipeline, delivery and title transfer shall
occur as Product is motored into connecting storage or transport.
Following the transfer of title, Buyer shall bear all risk in respect of the
Product, including without limitation, its transportation, handling and care.
2. TRANSPORTATION, DETENTION AND DEMURRAGE
When Seller is responsible for transportation of Product hereunder, it may from
time to time change the mode of transportation specified on the face hereof.
Where Buyer provides equipment for the transportation of Product, the equipment
shall be in a safe, clean, and suitable condition for loading and unloading.
Such equipment and the shipment of Product shall be in compliance with all
applicable laws, regulations, rules and orders of any legislative body or duty
constituted authority including, without restriction the generality of the
foregoing, Transportation of Dangerous Goods Act (Canada) and regulations
thereunder and Title 49 of the Federal Regulations (CFR 49) subtitle E,
Chapter 1, Subchapter C, Parts 171-180 (USA), and all amendments thereof.
When Buyer provides tank trucks for transportation of Product delivered at the
point of supply, Buyer’s carrier and drivers must be acceptable to the operator
of the loading facility, and comply with the operator’s loading and safety
procedures. Each of the Buyer’s carriers shall be required to maintain
comprehensive general liability insurance covering carriers liability for bodily
injury and property damage with limits of not less than five million dollars for
any one occurrence and automobile liability insurance covering all trucking
equipment used in connection with this Contacts with limits of not less than
five million dollars for any one occurrence.
If Seller deliver product to Buyer using tank cars. Seller’s tank cars shall not
be diverted by Buyer except with Seller’s prior written consent. All diversion
charges and additional freight charges resulting from such diversion shall be
for the account of Buyer.
Sellers’ tank cars must be unloaded and returned to the railroad within the
7-day period that begins at 7.00 a.m. following arrival at destination,
otherwise a detention charge will be made by Seller for each additional day that
cars are detained. The aforesaid charge shall be $50.00 per day the tank car is
detained. In addition, Buyer shall be responsible for all demurrage charges
assessed by the railroad, for delayed offloading.
3. PRICES
Where the price of Product is based on posted prices:
(a) Seller may from time to time give notice to the Buyer of a price change for
Product to be sold. The new price shall be affective 24 hours after receipt by
Buyer of the new price notice.
(b) The Buyer receiving such notice shall within 48 hours after receipt by Buyer
of the notice elect in writing either to accept or reject the new price. Failure
to elect as aforesaid shall be deemed an election to accept the new price. If
Buyer rejects the new price, it shall not be obligated to take Product hereunder
until a new price is mutually agreed upon. If there is no such mutual agreement
between Buyer and Seller the price shall be the price in effect as at the date
of shipment from the supply point as set forth in the notice pursuant to
paragraph 3(a) hereof.
4. DELIVERY
Product shall be delivered and lifted in accordance with the Delivery Schedule
and ratably throughout each month. Quantities scheduled in any month and not
lifted shall not be available to be taken in a subsequent month without the
prior consent of Seller.
5. QUALITY
If the point of supply is in Canada, Product shall meet the specification set
out in, and authorized Product shall be authorized in accordance with CAN/CGSB
3.14, latest edition in effect at the time of shipments, If the point of supply
is in the United States, Product shall meet the specifications set out in GPA
Z140, and authorized Product shall be authorized in accordance with NFPA 58,
both respectively, the latest editions in effect at the time of shipment.
6. MEASUREMENT
(a) The volume of Product sold hereunder shall be deemed equal to the volume of
Product indicated on the pipeline ticket issued at the supply point or the
volume as measured by a meter or acceptable gauging method as determined by
Seller or Seller’s agent at the point of supply for tank car or tank truck
shipments. Volumetric measurements shall be correct for temperature to 15°C in
the case of metric measurement and 60°F for all other units of measurement,
using Table 54 of ASTM D 1250 Petroleum Measurement Tables.
(b) Seller shall scal the dome of all tank cars at loading. Buyer shall inform
Seller if any seal is not intact when tank car in received, even if there it no
indicated shortage or average.
7. SHORTAGES
(a) Buyer shall notify Seller as soon as possible of any suspected average or
shortage in any shipment before unloading tank car. If such notice is oral,
Buyer shall promptly provide the notice in writing.
(b) Seller will reimburse Buyer for any tank car shortage in excess of 1% of the
volume of the total shipment, substantiated by Seller as provided in paragraphs
7(c) and 7(d) hereof.

E-3



--------------------------------------------------------------------------------



 



(c) Shortage claims, made on a form supplied by, or acceptable to the Seller,
must include a sworn affidavit of the local carner’s agent, shall have all
information completed and be received by Seller within 30 days from receipt of
the shipment by Buyer, or the claim may not be honoured by Seller at Seller’s
option.
(d) Payment for a substantiated and properly submitted claim will be due 30 days
from receipt by Seller of a completed claim form.
8. TAXES AND DUTIES
Except as otherwise specifically provided, price stated herein or quoted, is
exclusive of all taxes, fees, duties, charges or royalties imposed by any
governmental authority upon the Product as an incident to the purchase, sale,
ownership, storage, delivery, transportation, exportation, importation of use of
Product. Except as otherwise specifically provided, any existing, increased, or
new tax, fee, duty, charge or royalty levied on Product by any governmental
authority shall be for the account of Buyer. If by virtue of legislation such
tax, fee, duty, charge or royalty is payable by the Seller, Buyer shall
reimburse Seller for such tax, fee, duty, charge or royalty.
If any new of increased tax, duty, levy, fee, charge or royalty is levied by any
governmental authority on the Product or its ownership, storage, delivery,
transportation, exportation, importation, or use after the date hereof, the
party responsible for the payment or reimbursement thereof may terminate this
Contract on at least 30 days written notice given not more than 30 days after
such new or increased tax, fee, duty, charge or royalty becomes effective.
9. PAYMENT
Payment for Product and other fees, levies royalties, charges and taxes shall be
made without offset, counterclaim or reduction in accordance with the terms of
payment indicated on the face hereof. Seller receives the right to acting
reasonably, withdraw or revise credit terms at any time. Buyer sell pay a
monthly service charge on overdue accounts at the prime rate quoted by the HSBC
Bank Canada, main Branch in Calgary. Alberta. for Canadian or U.S. dollar demand
loans, as the case may be plus 2% per annum. If Buyer fails to make payment for
product delivered in accordance with the terms hereof, Seller may suspend
deliveries hereunder or terminate this Contract. Such suspension or termination
shall be without prejudice to Seller’s right to claim damages including without
limitation damages for loss of profit, which it would have obtained to the end
of the Contract terms.
10. LIABILITY AND INDEMNITY
(a) Seller’s liability howsoever arising under this Contract or in respect of
Product sold hereunder shall under no circumstances exceed the purchase price of
Products in respect of which damages or other compensation are claimed.
(b) Seller shall not be liable for any consequential damages or businesses
losses arising for any branch of its obligations hereunder.
(c) Buyer hereby acknowledges its understanding of the result of odorant fade
and absorption in the transportation of Product and hereby waives all liability
against Seller for all loss, costs and damages, and agree to defend, indemnify
and hold harmless Sellers from and against any actions, claims, proceedings,
loss, damages and costs (including legal costs) to the extent they arise as a
result of odorant fade or absorption.
(d) Buyer shall be solely liable for all loss, costs and damages, and shall
defend, indemnify and hold harmless Seller from and against any actions, claims,
proceedings, loss, damages and costs (including legal costs) on account of
injury or death of person ( including employees of Buyer and Seller) and damage
to property directly or indirectly caused by or attributable to Product or to
its transportation, carriage, handling care, storage, resale, consumption or use
except where such injury, death or damage is caused by the negligence of Seller
of Seller or its employee, contractors and agents after delivery of the product
to the buyer.
(e) The care and use of product after delivery hereunder shall be at the sole
risk and expense of Buyer. If specified on the face hereof that Producer is to
be delivered unattached, then Buyer represents and warrants to Seller that such
Product will not be used, resold , or diverted for use as fuel.
11. FORCE MAJEURE
Delays in or the failure of performance by either party of its obligations
hereunder shall not constitute a default nor give rise to any termination of
this Contract or any claim to the extent such delay or failure it caused by
occurrences beyond the control of the party affected thereby, including but not
limited to acts of God or the Queen’s enemies, accident, fire, storm, flood,
earthquake or explosion, acts of, requests by, laws, rules, orders or
regulations of any government or governmental body or agency claiming
jurisdiction, labor disputes, labor shortages, transportation embargoes or
failures or delays in transportation, unavailability of suitable tank cars or
transport trucks or parts therefore, or exhaustion, reduction or unavaliability
of product at the source of supply from which deliveries are normally made
hereunder, or exhaustion or unavailability or delays in delivery of any product
including crude oil or natural gas or material necessary in the manufacture of
product deliverable hereunder. The settlement of labor disturbances shall be
entirely within the discretion of the party having the difficulty. Lack of funds
shall not be considered as a force majeure. This Contract shall not be extended
by the occurrence of an event of force majeure but the quantities specified
herein shall be adjusted in accordance with the length of the delay in
performance so occasioned by reducing such quantities accordingly.
12. NOTICE
Any notice conformation or invoice given hereunder shall be in writing and
delivered by certified, registered or first class mail, by hand or sent by
telecommunication to the recipient’s address set out on the face hereof or such
other address as the recipient may advise in writing. Any notice, conformation
or invoice properly given hereunder shall be deemed to have been received, if
sent by telecommunication or hand delivered during regular office hours, on the
first business day following its transmission or if sent by mail on the fourth
business day following the mailing thereof except in the event of postal
disruption.
13. ASSIGNMENT
This Contract may not be assigned by either party hereto without the written
consent of the other party having been first had and obtained, which consent
shall not be unreasonably withheld.
14. LAWS
(a) This Contract shall be governed by the laws, including the conflict of laws
rules.

  (i)   of the Province of Alberta, where Quadra Energy Trading Ltd. is a party
hereto; and     (ii)   of the State of Minnesota, where Quadra Energy Trading
Inc. is a party hereto.

(b) The courts having exclusive jurisdiction to determine all matters in dispute
hereunder shall be,

E-4



--------------------------------------------------------------------------------



 



  (i)   the courts of the Province of Alberta, where Quadra Energy Trading Ltd.
is a party hereto; and     (ii)   the courts of the Sate of Minnesota, where
Quadra Energy Trading Inc. is a party here,

and each party hereto irrevocably atoms to the jurisdiction of such occurs.
15. TIME OF THE ESSENCE
Time is of the essence of this Contract.
16. ENTIRE AGREEMENT
Except as expressly provided for herein, this Contract constitutes the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and supercedes all prior agreements understandings, negotiations or discussions.
There are no conditions, warranties, representations or other agreements between
the parties hereto in connection with the subject matter hereof. No amendment of
the terms of this Contract shall be binding on the parties hereto unless reduced
to writing and confirmed by each of the parties.
17. SURVIVAL
Notwithstanding the termination of this Contract or the Contract Term, the
provisions respecting liability and indemnification shall remain in full force
and effect.
18. Net Our Agreements
The parties shall net all undisputed amounts due and owing, and/or past due,
arising under all agreements such that the party owing the greater amount shall
make a single payment of the net amount to the other party in accordance with
the terms of the agreement(s); provided that no payment required to be made
pursuant to the terms of any Credit Support Obligation shall be subject to
netting as outlined herein. If the parties have executed a separate netting
agreement, the terms and conditions of therein shall prevail to the extent,
inconsistent herewith.
19. Acceptance Language
Subject to the terms of the above noted agreement and the general terms and
conditions attached hereto, this Confirmation Form shall be deemed accepted
unless notification is received within two Business Days of receipt. Please have
executed by an authorized representative of your company and return by fax or
contract the person shown above listed as the attention of for Qusdra Energy
Trading Inc.

E-5